Citation Nr: 1713420	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  13-03 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to March 13, 2012, for lumbosacral spine degenerative joint disease with stenosis.  

2.  Entitlement to an initial rating in excess of 40 percent subsequent to June 1, 2012, for lumbosacral spine degenerative joint disease with stenosis.  

3.  Entitlement to service connection for neurologic abnormalities, to include as secondary to service connected lumbosacral spine degenerative joint disease with stenosis.  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to March 31, 2012, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from June 1991 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for lumbosacral spine degenerative joint disease with stenosis (lumbar spine disability) and assigned a 20 percent rating, effective January 28, 2011, and denied entitlement to a TDIU.  

In a rating decision dated in November 2012, the RO assigned a temporary evaluation of 100 percent effective March 13, 2012, and continued the 20 percent rating prior to March 13, 2012, and from June 1, 2012, for the Veteran's lumbar spine disability.  In a subsequent rating decision dated in January 2013, the RO increased the rating for the Veteran's lumbar spine disability to 40 percent, effective June 1, 2012, and continued the denial of a TDIU.  

This matter was before the Board in May 2015, at which time it was remanded for additional evidentiary development, including obtaining additional VA and private treatment records and a VA examination to evaluate the impact that the Veteran's service-connected disabilities had on his employability.  

Pursuant to the Board's remand directives, additional VA examinations were performed and the Veteran's medical records were obtained.  In a Supplemental Statement of the Case (SSOC) dated in March 2016, the RO continued the disability ratings for the Veteran's lumbar spine disability as 20 percent prior to March 13, 2012, and 40 percent subsequent to June 1, 2012.  In a rating decision dated in May 2016, the RO granted a TDIU, effective March 31, 2012, discontinued that same date, and resumed June 1, 2012.  

In light of these actions, the Board finds that there has been substantial compliance with the previous remand directives for initial increased ratings for a lumbar spine disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the issues of entitlement to neurological abnormalities has not been adjudicated by the RO.  However, under the rating criteria for disabilities of the spine, neurological abnormalities are to be considered in claims regarding conditions of the spine and separately rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  Thus, the Board has jurisdiction of this issue.  

The issues of entitlement to service connection for neurological abnormalities and entitlement to a TDIU on an extraschedular basis prior to March 13, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 13, 2012, the Veteran's lumbar spine disability was manifested by forward flexion to 60 degrees following repetitive use due to pain, stiffness, and lack of endurance.  

2.  As of June 1, 2012, the Veteran's lumbar spine disability was manifested by forward flexion to 30 degrees following repetitive use but not by ankylosis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent prior to March 13, 2012, and 40 percent subsequent to June 1, 2012, for lumbosacral spine degenerative joint disease with stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The claims adjudicated herein stem from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claim adjudicated herein, service treatment records, post-service treatment records, and records from the Social Security Administration have been obtained.  Additionally, the Veteran has not identified any additional records that should be attained.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in March 2011, May 2011, June 2012, and May 2015.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).    


Rating Criteria

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for lumbosacral spine degenerative joint disease with stenosis and assigned a 20 percent rating, effective January 28, 2011 to March 13, 2012; 100 percent rating, effective March 13, 2012 to May 31, 2012; and 40 percent rating, effective June 1, 2012.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).  

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).  

Factual Background and Analysis

Prior to March 13, 2012

Prior to March 13, 2012, the Veteran's lumbar spine disability is assigned a 
20 percent rating.  

The Veteran was afforded a VA examination in March 2011.  The Veteran complained of lower back pain, which radiated down his bilateral lower extremities.  The Veteran had undergone conservative treatment, including a steroid pack, physical therapy, and TENS unit therapy, which did not help his pain.  The Veteran reported improvement after steroid injections.  The Veteran did not use any walking or assistive devices at that time.  The Veteran reported decreased mobility and problems associated with lifting, turning, carrying, bending, and sitting.  The Veteran indicated that he had 2 incapacitating episodes in the previous year.  

Physical examination revealed normal posture and gait.  Range of motion testing revealed flexion to 70 degrees; extension to 5 degrees; left lateral flexion to 
20 degrees; right lateral flexion to 20 degrees; right lateral rotation to 30 degrees; and right lateral rotation to 30 degrees.  The range of motion was additionally limited by 10 degrees in flexion following repetitive use due to pain, stiffness, and lack of endurance.  The Veteran reported pain on extreme of flexion and reextension and extremes of twisting.  There was no spasm, weakness, or point tenderness.  

The Veteran underwent an additional VA examination in May 2011.  Physical examination revealed tenderness on paraspinal muscles but no spasm or guarding.  The Veteran's gait was normal.  Range of motion testing revealed flexion to 
70 degrees; extension to 15 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  

The Veteran's treatment records reveal his complaints of subjective pain, which interferes with the physical part of his life.  The Veteran noted that this frustrated him and provided the example of not being able to pick up his daughter.  It was noted that he had treatment with lumbar facet injections in 2011.  See 08/02/2011, VBMS, Medical Treatment Record- Government Facility, pp. 13, 37; June 2011 notice of disagreement.  

After a review of the relevant medical and lay evidence, the Board finds that an initial rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted prior to May 13, 2012.  As noted, his lumbar spine disability has been manifested by reduced range of motion.  However, the evidence does not demonstrate a disability picture more nearly approximating flexion limited to 
30 degrees or less.  Indeed, even considering the additional limitation of function following repetitive use, range of motion testing for flexion was only limited to 
60 degrees.  See March 2011 VA Examination Report.  The Board notes that the Veteran's maladies associated with his service-connected low back disability, to include pain, stiffness, and lack of endurance following repetitive use have been considered.   In sum, prior to March 13, 2012, the Board finds that the Veteran's lumbar spine disability does not meet the criteria for the next-higher 40 percent rating.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App 202, 206-07 (1995).  In this regard, the Veteran complained of pain and additional pain, stiffness, and lack of endurance following repetitive use.  However, despite the noted symptoms, the objective evidence does not show any additional functional limitation that is tantamount to interference in range of motion that would nearly approximate the next-higher rating.  As such, a higher rating is not warranted prior to March 13, 2012.  The Board recognizes that the 2011 examinations do not contain an estimate of additional functional limitation as a result of flare-ups.  However, the examination did contain an additional functional limitation following repetitive use.  Furthermore, the examination is now 6 years old.  It seems highly unlikely that an examination at present could provide any probative evidence as to the limitation of flare-ups that occurred 6 years in the past.  Rather, it would appear that an attempt to do so would only delay the claim, with no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The same line of reasoning applies to any deficiencies in the examinations as relates to Correia v. McDonald, 28 Vet. App. 158 (2016), holding that examination findings should address both passive and active motion, as well as both weight-bearing and non-weight bearing findings.  In the end, the Board finds that the Veteran did not raise any argument regarding flare-ups or the impact of testing in as noted in Correia.  See Scott v. McDonald, 
789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  

In light of the above, a disability initial rating in excess of 20 percent for the Veteran's lumbar spine disability prior to March 13, 2012, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The Board notes that the Veteran underwent a lumbar decompression and posterolateral fusion surgery on March 13, 2012.  Accordingly, the Veteran's lumbar spine disability was assigned a100 percent rating from March 13, 2012 to May 31, 2012, based on surgical treatment necessitating convalescence.  See 38 C.F.R. § 4.30.  

After June 1, 2012

After June 1, 2012, the Veteran's lumbar spine disability has been assigned a 
40 percent rating.  

The Veteran was afforded a VA examination in June 2012.  The Veteran was recovering from lumbar surgery performed in March 2012.  He reported back pain with intermittent numbness in his feet.  The Veteran did not report that flare-ups impacted the function of his lumbar spine.  Range of motion testing revealed flexion to 40 degrees; extension to 0 degrees; left lateral flexion to 10 degrees; right lateral flexion to 10 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 20 degrees.  Following repetitive use testing, range of motion testing revealed flexion to 30 degrees.  After repetitive use, the Veteran exhibited less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  Physical examination did not reveal localized tenderness or pain to palpation or guarding or muscle spasm of the lumbar spine.  Due to the Veteran's back surgery, he utilized a brace regularly and cane on occasion.  

The Veteran underwent a subsequent VA examination in May 2015.  The Veteran reported that his back had become more painful and he had a harder time bending over since the previous VA examination.  The Veteran reported flare-ups of pain once a week and indicated the examination was being performed during a flare-up.  The Veteran used a brace and cane on occasion and during flare-ups.  Range of motion testing revealed flexion to 70 degrees; extension to 20 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 
25 degrees; and left lateral rotation to 30 degrees.  There was no additional loss of function or range of motion after repetitive testing.  The examiner found no ankylosis of the spine.

The examiner concluded that the abnormal range of motion itself did not contribute to functional loss but that pain noted on examination caused functional loss.  There was no evidence of pain with weight bearing.  Physical examination revealed localized tenderness or pain on palpation of the joints or soft tissue of the lumbar spine.  He did not have any guarding or muscle spasm of the lumbar spine.  There was no ankylosis of the spine.  

Private and VA treatment records reveal treatment for lower back complaints from 2012-2016.  In sum, the Veteran reported lower back pain, which is worse with bending and there were no findings of ankylosis.  See 09/28/2015, VBMS, Medical Treatment Record-Non-Government Facility.  

After a review of the evidence, the Board finds that an initial rating in excess of 
40 percent is not warranted for any portion of the rating period on appeal.  In so finding, the Board finds that the weight of the evidence does not indicate that the Veteran has unfavorable ankylosis of the entire spine or ankylosis of the entire thoracolumbar spine.  See, e.g., May 2015 VA examination report.  In fact, the Veteran's lumbar spine flexion is limited to, at worst, 30 degrees of motion following repetitive use testing as reflected in the June 2012 VA examination.  Accordingly, the Board finds that a higher disability rating has not been more nearly approximated.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App 202, 206-07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, the May 2015 VA examiner found that there was no additional limitation in range of motion during flare-ups.  Notwithstanding, given that the next-higher evaluation is not predicated on a higher degree of loss of motion, but rather on ankylosis (fusion of the joint) of the entire thoracolumbar spine, even if there was additional limitation in motion during flare-ups, such finding would not enable a higher evaluation.  As such, a higher rating is not warranted for any state of the appeal.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  

In light of the above, a disability initial rating in excess of 40 percent for the Veteran's lumbar spine disability subsequent to June 1, 2012, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

The Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's lumbar spine disability, specifically pain and reduced range of motion, are fully considered by the rating criteria.  Thus, referral for consideration of an extraschedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted.



ORDER

Entitlement to an initial rating in excess of 20 percent for lumbosacral spine degenerative joint disease with stenosis prior to March 13, 2012, is denied.  

Entitlement to an initial rating in excess of 40 percent for lumbosacral spine degenerative joint disease with stenosis after June 1, 2012, is denied.  


REMAND

Neurological Abnormalities

As noted herein, neurological abnormalities are to be evaluated in connection with service connected spinal injuries and separate ratings are to be assigned if appropriate.  

The Veteran's VA and private treatment records from 2012-2015 indicate that the Veteran complained of lower back pain, which radiated down his bilateral lower extremities, and has been diagnosed with sciatica, radiculopathy, and sacroiliac pain.  See 04/10/2012, VBMS, Medical Treatment Record-Non-Government Facility, p. 4; 05/29/2012, VBMS, Medical Treatment Records- Furnished by SSA, p. 1; 12/31/2014, VBMS, Medical Treatment Record- Non-Government Facility, 
p. 10; 02/09/2015, VBMS, Medical Treatment Record- Non-Government Facility, p. 95.

VA Examinations performed in March and May 2011 and June 2012 indicated that the straight leg test was negative and neurological examination was normal.  

The VA Examination performed in May 2015 indicated the neurological symptoms in the Veteran's legs were not indicative of radiculopathy, but rather, peripheral neuropathy possibly due to the Veteran's history of alcohol abuse.  

The Veteran's private physician, Dr. J.G., stated that the Veteran's radicular symptoms were reminiscent of L4 distribution and he suspected this was the etiology of his symptoms.  See 09/18/2015, VBMS, Medical Treatment Record- Non-Government Facility, p. 3.  

In light of the conflicting competent medical evidence, the Board finds that a remand is necessary to determine if the Veteran has any current neurologic abnormalities and whether the disabilities are related to his service-connected lumbar spine disability.  

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447.  

The Board notes that the Veteran's TDIU claim was granted on a schedular basis, effective March 31, 2012, discontinued, and resumed June 1, 2012.  However, the Veteran raised the issue of entitlement to a TDIU in his claim for a lumbar spine disability in January 2011.  See 01/28/2011, VBMS, VA 21-4138 Statement in Support of Claim.  

The Board notes that the Veteran underwent a lumbar decompression and posterolateral fusion surgery on March 13, 2012.  Accordingly, the Veteran's lumbar spine disability was assigned a100 percent rating from March 13, 2012 to May 31, 2012, based on surgical treatment necessitating convalescence.  See 38 C.F.R. § 4.30.  Accordingly, a claim for a TDIU is moot during this time period.  

The Board observes that prior to March 13, 2012, the Veteran was service connected for: 1) post-traumatic stress disorder (PTSD) (evaluated as 50 percent disabling); 2) a lumbar spine disability (evaluated as 20 percent disabling); 3) tinnitus (evaluated as 10 percent disabling); and 4) hearing loss, left ear (evaluated as 0 percent disabling), for a combined evaluation of 60 percent.  Accordingly, the Veteran did not meet the percentage requirements for consideration of a TDIU on a schedular basis per 38 C.F.R. § 4.16(a) prior to March 13, 2012.  

There remains a possibility of referral to the Director, Compensation Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service connected disabilities."  38 C.F.R. § 4.16(b).  However, the Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Veteran's employment status and the medical evidence of record indicate that he may fall in the realm of consideration for a TDIU on an extraschedular basis prior to March 13, 2012.  

In this regard, the evidence of record demonstrates that the Veteran has not been substantially gainfully employed since January 2009.  The Veteran indicated that he stopped working as a truck driver in 2009 due to back pain.  See VA Examination in May 2015.  The Veteran was afforded a VA examination in May 2011.  The examiner opined that the Veteran's lumbar spine disability renders him unable to secure and maintain substantial gainful employment for physical but not sedentary employment.  The examiner reasoned that the Veteran has substantial findings on an MRI to support greater than moderate degree of spinal pathology.  Given the extensive years of documented treatment for his lumbar spine disorder, the examiner concluded the Veteran's condition is difficult to manage with outcomes not optimal for daily functioning.  

The Board also notes that evidence of record suggests that there may be outstanding vocational rehabilitation records.  See May 2011 VA examination report ("He is pursuing vocational rehabilitation as he develops his educational plan.").  The Board finds that efforts should be made to associate any such records on remand.  Additionally, any outstanding treatment records should be obtained.

In sum, while the Veteran fails to meet the criteria for a schedular rating, he has presented evidence that he is unemployable due to his service connected lumbar spine disability prior to March 13, 2012.  Therefore, the Board finds that the criteria for referral to the Director, Compensation Service, for a consideration of whether a TDIU is warranted on an extraschedular basis prior to March 13, 2012.  
See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA records from September 2015.  

2.  Contact the Veteran any ask him to submit any private treatment records related to his neurological signs and symptoms of the lower extremities or authorize VA to obtain any such records.  

3.  Associate any vocational rehabilitation records with the claims file.  If efforts are unsuccessful, then document the claims file with the steps take and locations contacted.

4. After associating any records from #1-#3 above, schedule the Veteran for a VA examination to evaluate any neurological abnormality associated with the lumbar spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Identify each neurologic abnormality found on examination.  All motor, sensory, and other sensory testing should be performed.  The examiner should state whether it is at least as likely as not (a 50 percent probability or more) that the neurologic manifestations are a component of the Veteran's service-connected lumbosacral spine degenerative joint disease with stenosis.  If not, is it at least as likely as not (a 50 percent probability or more) that any neurologic abnormality has been aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected lumbosacral spine degenerative joint disease with stenosis?  If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

5.  After completing #1-#4, refer the claim for a TDIU to the Director, Compensation Services for a determination under 38 C.F.R. § 4.16(b) for the period prior to March 13, 2012.  Notify the Veteran of such action and determination.  

6. Thereafter, adjudicate the claims of entitlement to a TDIU and neurological abnormalities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


